Rule 424(b)(3) Registration Statement 333-144815 PROSPECTUS SUPPLEMENT DATED MAY 27, 2008 TO PROSPECTUS DATED JULY 24, 2007 EMPIRE RESORTS, INC. This Prospectus Supplement, dated May 27, 2008 (“Supplement No. 1”), supplements that certain Prospectus dated July 24, 2007 (the “Prospectus”) and should be read in conjunction with the Prospectus. SELLING STOCKHOLDERS The following updates the table under the section entitled “Selling Stockholder” of the Prospectus with respect to the stockholders listed on the table below, to account for transfers of shares listed in such table that Empire Resorts is aware of since the date of the Prospectus. Such transactions are as follows: · on December 27, 2007, the term of the options to purchase 1,000,000 shares of common stock of Empire Resorts held by Concord Associates Limited Partnership expired; and · as of May 1, 2008, Concord Associates Limited Partnership transferred its 2,500,000 shares of common stock of Empire Resorts to its members as follows: · 1,174,512 shares to Melville Catskill, LLC; · 1,174,512 shares to Cappelli Resorts LLC; and · 150,976 shares to JAH Realties, LP. The table, therefore, is amended as follows in order to (i) remove Concord Associates Limited Partnership as a Selling Stockholder and (ii) add Melville Catskill, LLC, Cappelli Resorts LLC and JAH Realties, LP as Selling Stockholders: Name of Selling Stockholder Shares of Empire Resorts’ Common Stock Owned Immediately Prior to the Offering Shares of Empire Resorts’ Common Stock to be Offered Shares of Empire Resorts’ Common Stock to be Owned after the Offering Amount Percent Melville Catskill, LLC (1) 1,174,512 1,174,512 Cappelli Resorts LLC (2) 1,174,512 1,174,512 JAH Realties, LP (3) 150,976 150,976 (1) Scott Rechler, the President of Reckson Strategic Venture Partners, LLC, which is the managing member of Melville Catskill, LLC, has voting and dispositive power over the shares of common stock held by Melville Catskill, LLC. (2) Louis R. Cappelli, the managing member of Cappelli Resorts LLC, has voting and dispositive power over the shares of common stock held by Cappelli Resorts LLC. (3) Jon Halpern, the President of JLH Realty Management Service, Inc., which is the general partner of JAH Realties, LP, has voting and dispositive power over the shares of common stock held by JAH Realties, LP. All provisions of the Prospectus not specifically amended by this Supplement No. 1 remain in full force and effect. Please insert this Supplement No. 1 into your Prospectus and retain both this Supplement No. 1 and the Prospectus for future reference. If you would like to receive a copy of the Prospectus, as supplemented to date, please write to Empire Resorts’ Corporate Secretary at c/o Monticello Raceway, Route 17B, P.O.
